Case 2:20-cv-12259-SFC-APP ECF No. 14, PagelD.862 Filed 10/27/20 Page i1of1

UNITED STATES DISTRICT COURT
IN THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

BLEDI GJERGJI

Plaintiff, Case No. 20-cv-12259
Vv Hon. Sean F. Cox

EVANSTON INSURANCE COMPANY,
and MARKEL SERVICE, INCORPORATED,

 

Defendants.
TIM SULOLLI (P58798) KIMBERLY J. RUPPEL P55138
RONITA BAHRI (P79214) BRANDON L. DeBUS P817159
GOODMAN ACKER, P.C. MATTHEW J. KEANE P83768
Attorneys for Plaintiff DICKINSON WRIGHT, PLLC
17000 W. 10 Mile Road Attorneys for Defendants
Southfield, Mi 48075 2600 W. Big Beaver, #300
(248) 483-5000 Troy, MI 48084

(248) 433-7200
kruppel@dickinsonwright.com
bdebus@dickinsonwright.com

 

Proof of Service
The undersigned certifies that on October 27, 2020, the foregoing document(s) were
filed with the Clerk of the Court using the Electronic Filing System which will send

notification of such filing to ali attorneys of record.

/s/ Tammy Burgett
Tammy Burgett
